Citation Nr: 1009197	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-05 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran served on active duty from January 1961 to 
January 1963.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  Hearing loss was not manifest during the Veteran's active 
service and was not manifest to a compensable degree within 
one year after his separation from service.  Competent 
medical evidence of a nexus between his current hearing loss 
and service is not of record. 

2.  Tinnitus was not manifest during the Veteran's active 
service and was not manifest until after his separation from 
service.  Competent medical evidence of a nexus between his 
current tinnitus and service is not of record. 


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations for Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases, including sensorineural hearing loss, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Further, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that the threshold for 
normal hearing is between 0 and 20 decibels, and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  Even if disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is causally related to service.  Hensley v. Brown, 
supra, at 160.  

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background and Analysis

The Veteran maintains that his hearing loss and tinnitus are 
directly related to excessive noise exposure during service.  
Because both claims involve similar issues and evidence, and 
as similar legal principles apply, the Board will address 
them in a common discussion.  

The Veteran's DD 214 indicates that he served aboard the 
U.S.S Charles P. Cecil, but does not list his military 
occupational specialty (MOS) or otherwise indicate his 
duties.  In a statement submitted in support of his claim, he 
asserts that his general quarters station was the forward gun 
mount and that that hearing protection was not available.  
His duties included being in the mount of a dual purpose 5-
inch 38 gun mount, which went off well over 100 times during 
his tour.  The Veteran has also submitted multiple lay 
statements from fellow crewmembers who provide an account of 
his noise exposure during service. 

The Veteran's service treatment records (STRs) include his 
separation physical report dated in November 1966 which 
showed hearing acuity measured by whispered and spoken voice 
was 15/15, indicative of normal hearing.  An audiogram was 
not conducted at that time.  His separation examination was 
negative for evidence or complaints of hearing loss, 
tinnitus, or other ear pathology and did not otherwise 
provide information regarding noise exposure.  

There is no medical evidence suggesting that bilateral 
hearing loss or tinnitus were diagnosed within the one-year 
presumptive period after service.  In fact, there are no 
pertinent clinical records associated with the claims file 
until a VA examination in June 2006 conducted for the 
specific purpose of obtaining an opinion as to whether or not 
the Veteran's hearing loss and tinnitus could be related to 
service.  The Veteran reported military noise exposure from 
gunfire while not wearing hearing protection in the general 
quarters.  As a civilian, he was employed as a truck driver 
with Pabst Brewing Company for over 30 years, but only wore 
hearing protection for the last 15 years.  He was also 
required to participate in a hearing conservation program.  
The Veteran also complained of bilateral tinnitus that had 
its onset "a long time ago", however he could not specify 
an exact onset date.  

On audiological evaluation pure tone thresholds for the right 
ear were 0, 10, 15, 30, 65, and 65, decibels at 500, 1000, 
1500, 2000, 3,000, and 4000 Hz, respectively, and for the 
left ear at the same frequencies were 45, 55, 75, 75, 95, and 
95 decibels.  Speech audiometry revealed speech recognition 
ability of 94 percent in the right ear and 80 percent in the 
left ear.  The audiological results were summarized as high 
frequency sensorineural hearing loss in the right ear and 
mixed hearing loss in the left ear.  

The examiner concluded that the hearing loss and tinnitus 
were less likely as not caused by or a result of acoustic 
trauma during military service.  He explained that the 
service medical records were negative for hearing loss and 
tinnitus; the Veteran's reports of hearing loss and tinnitus 
are not of a presumptive nature as neither was reported 
within a year of service discharge in 1963.  In addition, the 
Veteran has a positive history of noise exposure as a 
civilian.  

In this case the competent and credible evidence weighs 
against the Veteran's claims.  The evidence of record shows 
that a hearing disability was not present at any time during 
service, at the time of discharge, or within the first post-
service year.  Thus, service connection for hearing loss or 
tinnitus on a presumptive service connection basis is not 
warranted.  See 38 C.F.R. §§ 3.307, 3.309.  

Moreover, the absence of hearing loss or tinnitus in the STRs 
or of persistent symptoms of either disorder at separation, 
along with the first evidence of them more than 40 years 
later, constitutes negative evidence tending to disprove the 
assertion that the Veteran was disabled from any noise 
exposure during service.  See Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a 
prolonged period without medical complaint can be considered 
as a factor, along with other factors concerning the 
veteran's health and medical treatment during and after 
military service); Shaw v. Principi, 3 Vet. App. 365 (1992) 
(a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim).  Also, the 
Veteran has not brought forth or identified any competent 
evidence which would establish a nexus between his hearing 
loss or tinnitus and military service.  

Indeed, there is nothing in the claims file, which would tend 
to establish that the Veteran's claimed disabilities are 
related to his military service other than his contentions.  
The Board accepts the Veteran's statements and notes that he 
is competent to attest to factual matters of which he had 
first-hand knowledge, e.g., noise exposure, diminished 
hearing.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, that fact alone does not establish a basis 
for the grant of service connection.

The Board has also considered the supportive statements of 
the Veteran's former crewmembers.  Although each statement 
reflects their knowledge of the Veteran's noise exposure in 
service, these individuals are not competent to provide more 
than simple non-medical observations.  In fact, neither the 
Veteran nor his former crewmembers are competent to provide 
diagnoses in this case nor are they competent to provide 
complex medical opinions regarding the etiology of the 
hearing loss and tinnitus.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (lay testimony is competent to establish the 
presence of observable symptomatology that is not medical in 
nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007) (certain disabilities are not conditions capable of 
lay diagnosis).  While the Board recognizes the sincerity of 
the arguments advanced by the Veteran, the resolution of 
issues that involve medical knowledge, such as the diagnosis 
of a disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

In addition, these lay statements are of no probative value 
when weighed against the other objective evidence of record.  
The problems in this case are the STRs, which are entirely 
negative for evidence of hearing loss or tinnitus and the 
prolonged post-service period without complaints or findings, 
both of which factor against the Veteran's claims.  Likewise, 
the single post-service audiometric examination of record in 
this case conclusively found no etiological relationship 
between the noise exposure in service and the subsequent 
development of hearing loss and tinnitus.  This examination 
report provides an opinion, consistent with the Veteran's 
medical history and uncontroverted by any other medical 
evidence of record.  Therefore, the lay opinions, to the 
extent they are to be accorded some probative value, are far 
outweighed by the findings provided by the VA examiner who 
discussed his symptoms, complaints, and manifestations.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Therefore, the preponderance of the evidence is against the 
claims, and there is no reasonable doubt to be resolved.  
38 U.S.C.A. § 5107(b).  


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In a letter dated in April 2006 the RO informed the Veteran 
of its duty to assist him in substantiating his claims under 
the VCAA, and the effect of this duty upon his claims.  The 
letter also informed him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims.  Relevant in-
service and post-service treatment reports are of record and 
the RO obtained VA examination in June 2006.  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the 2006 VA examination is more than 
adequate, as it reflects a full review of all medical 
evidence of record, is supported by sufficient detail, and 
refers to specific documents and medical history as well as 
the Veteran's in-service history to support the conclusions 
reached.  

The Board has also considered the guidelines provided in the 
VA Training Letter, TL 09-05 (Adjudication Claims for Hearing 
Loss and/or Tinnitus), issued on August 5, 2009.  The 
examiner fulfilled his requirements by eliciting information 
from the Veteran concerning his medical history and 
conducting the necessary tests in accordance with standard 
medical practice and guidelines promulgated by the Secretary 
of Veterans' Affairs.  See Martinak v. Nicholson, 21 Vet. 
App. 447 (2007).  The Veteran has not brought forth any 
medical evidence that would refute the 2006 VA opinion and no 
additional post-service medical records that discuss the 
etiology of the Veteran's hearing loss and tinnitus have been 
obtained and associated with the claims folder.  Accordingly, 
the Board finds that there is no basis to find that the VA 
examination was inadequate, or that a remand for a new 
examination is required.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the Veteran.  It is therefore the Board's conclusion that no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, supra.



VA has satisfied its duty to assist the Veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertinent to his claims under the VCAA.  No useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  

ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


